                                __




                                                                      COURT
                                      UNITED          STATES DISTRICT


                                            for the    District of                                             New Jersey

                     United States of America
                                                                                  ORDER SETTING CONDITIONS
                                 v.                                                      OF RELEASE

                     RO  J TLt 4%&r3                                                             Case Number:
                      Defendap
                                        day of YYZ..Cij           . 20 that the release of the defend
                                                                                                         ant is subject to the following
     IT IS ORDERED on this
     conditions:
                                                                                   on release.
        (1) The defendant must not violate any federal, state or local law while
                                                                                if the collection is authorized by
        (2) The defendant must cooperate in the collection of a DNA sample
                 42 U.S.C. § 14135a.
                                                                                l, and the U.S. attorney in writing before
        (3) The defendant must immediately advise the court, defense counse
                 any change in address and/or telephone number.
                                                                         surrender to serve any sentence imposed.
         (4) The defendant must appear in court as required and must
                                                            Release on Bond

Bail be fixed at $    I 51), OOO      —                    and the defendant shall be released upon:

                                                                   or(s)
      Executing an unsecured appearance bond ( ) with co-sign
                                                  with co-signor(s)__________________________________________
      ( ) Executing a secured appearance bond ( ) ed       s, or the deposit of cash in the full amount of the bail in lieu
      ( ) Executing an appearance bond with approv suretie
                                                   Additional Conditions of Release

                                                                    lves reasonably assure the appearance of the defendant and the
Upon fmding that release by the above methods will not by themse
                                                                          release of the defendant is subject to the condition(s) listed
safety of other persons and the community, it is further ordered that the
below:
                                                                       ing conditions are imposed:
IT IS FURHER ORDERED that, in addition to the above, the follow
                                                           d and advise them immediately of any contact with law enforcement
      ( ,Rjiort to Pretrial Services (“PTS”) as directece, intimidate, or injure any juror or judicial officer; not tamper with
                                                                                                                                any
      ( J’ The defendant shall not attempt to influenthird party custody of
      ( ) The defendant shall be released into the
                                                                                     conditions ofrelease, (b) to use every effort to
               who agrees (a) to supervise the defendant in accordance with all the
                                                                                    dings, and (c) to not j5i the court immediately in
               assure the appearance ofthe defendant at all scheduled court procee
                                                                                   ears.
               the event the defendant violates any conditions ofrelease or disapp


                         Custodian Signature:                                            Date:       5/2.21/9



                 The defendant’s travel is restricted to ( )New Jersey ( ) Other
                                                                                                                    Unc-’           .3b-


                                                                                                            ents.
        (4 Surrender all passpo  rts and travel documents to PTS. Do not apply for nw travel docum
                                                                                    from  obstruc ting or  tamper ing with substance
        (‘—iubstance abuse testing and/or treatment as directed by PTS. Refrain                                   s in any home in
                                                                   , or other dangerous ,weapons. All     firearm
        ( ) Refrain from possessing a firearm, destructive device
        (v’ Mental health testing/treatment as directed by PTS.                                                                -.


        ( ) Abstain from the use of alcohol.
                                                                    .




             Maintain current residence or a residence approved by PT$.
                                                                    nce an education program.
        ( ) Maintain or actively seek employment and/orcecomme   parent or guardian who is aware of the present offense.
        ( ) No contact with minors unless in the presen of a
                                                          uals:
        ( ) Have no contact with the following individ           home confinement program components and abide by all the
         ( ) Defendant is to participate in one of the following
             ( ) (1) Curfew. You are restricted to your nrresidence every day (   ) from                        to               or   ( ) as
                            i1rpt’tpd hv th nrfril   ceri’pcun         nffi-er nr
                   (ii) Home Detention. You are restricted to your residence at all times except for employment; education;
                                                               nfffr’e




             ( )
                         religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                         appearances; court-ordered obligations; or other activities as pre-approved by the pretrial services office
                         or supervising officer; or
             ( )   (iii) Home Incarceration. You are restricted to your residence at all times except for medical needs or
                         treatment, religious services, and court appearances or other activities pre-approved by the pretrial
                         services office or supervising officer.
                                                                                                 manual inspection and/or
      ( ) Defendant is subject to the following computer/internet restrictions which may include
          ( ) (i)        No Computers          defendant is prohibited from possession and/or use of computers or
                                                     -



          ( ) (ii) Computer No Internet Access: defendant is permitted use
                                        -
                                                                                 use of computers or connected devices, but
                                                                                                  or connected devices, and
                        -




          ( ) (iii) Computer With Internet Access: defendant is permitted of computers      Servers, Instant Messaging, etc.)
                            is permitted access to the Internet (World Wide Web, FTP Sites, C
                            for purposes pre-approved by Pretrial Services at [ ] home [ ) for employment purposes.
                                                                                                      in the hnm
             (      fiv’ (nnnt nf Ofhr 1ZekInfc -by ctnnsent nf nther recr1ent in thA hnm nv nmniitew

                                                                                                                             (         ) Other:



        (    )Other:



        (    )Other:




                                                                                                                                      Page 2 of 3

                                       ADVICE            OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                                  Violating any of the foregoing conditions of release may result in the immediate issuance of a
                                                                                                                                       for
 warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution
 contempt of court and could result in imprisonment, a fme, or both.
              While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
                                                                                                                                 one year.
 than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than
 This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
              It is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a criminal
                                                                                                                               informant;
 investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
                                                                                                            The penalties  for tampering,
 or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court.
 retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
              II’, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
                                                                                                                         convicted of:
 you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. if you are
                                                                                                                                      you
                   (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
                                                                                                                                        —




                         will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
               (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you —




                     will be fmed not more than $250,000 or imprisoned for not more than five years, or both;
               (3) any other felony you will be fmed not more than $250,000 or imprisoned not more than two years, or
                                        —



                     both;
               (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                                    —




               A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
receive. En addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

               I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties
and sanctions set forth above.


                                                                                 Defendant’s Signature

                                                                      %h/1                     M:7
                                                                                                          City and State
                                            Directions to the United States Marshal

   (   V)          The defendant is ORDERED released after processing.
   (        )      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk
            or judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
            custody, the defendant must be produced before the appropriate judge at the time and place specified.

  Date:




                      Judicial Officer’s Signature



                                                                                          Printed name and title


  (REv. 4/09)
                                               PAGE 3   o3

   1.0 00        fP., oigr
